Title: To Thomas Jefferson from André Limozin, 18 December 1787
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 18 Dec. 1787. Transmits “copies of vouchers belonging to Willie Thomas Master of the Scooner of Polly and Sally of Salem.” Capt. Thomas has appealed for help; his ship was chartered by the agent of the company which has the exclusive privilege of the Senegal trade with France to carry a cargo from thence to Le Havre. Under these circumstances he anticipated no difficulty and “expected that he could believe himself in the greatest Security by the approbation or leave granted by the Kings Commissary to give passage to 5 Men sent by the agents of the Said Company.” On his arrival at Le Havre the customs officers notified him that “if he should enter his Vessel and  Cargoes for this Place, both would be lyable to Seizure, because the Laws of this Kingdom forbid Severely to all foreigners to import in French Harbors from our Islands any of their produces whatsoever.” The administrators of the Senegal Company have made only verbal promises to apply for permission to land his cargo, “will not Sign any writings on that matter and even decline to promise to indemnify the Said Master in the least manner for his lying days, or for his demeurage.” Limozin asks TJ to intercede in behalf of his countryman and to apply to the proper officer promptly for the necessary permission to land his cargo “without being lyable to any duty of Tonnage which if it be required by the Custom house must be to the charge of the Said Senegal Company who by their chartering the Said American vessell must be Supposed to have granted her for this voyage the benefit and immunities of her priviledges.” He has “not the least concern in that transaction”; has gone to considerable trouble to aid an unfortunate American, in accordance with his practice ever since the Revolution of doing all he can to further American trade; has received no compensation for his services and wants only gratitude.
